Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1, Line 6], [Claim 1, Line 9], [Claim 1, Line 11], [Claim 1, Line 12], [Claim 1, Line 16], [Claim 1, Line 17], [Claim 4, Line 4], [Claim 5, Line 4], [Claim 5, Line 8], [Claim 6, Line 4] each recite “material to be rolled”. However, after each caliber in the rough rolling step, the material has been rolled. For example after the material goes through the grooving caliber, the material has been rolled. Therefore it is unclear what the material is to be called after being rolled in the grooving caliber and before the split caliber or calibers. For examination purposes, the examiner will interpret this limitation as “material” for consistency.
Claim 1, Line 8 recites “configured to perform grooving”. However this step is recited in narrative format. “Configured to perform” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the 
Claim 1, Line 10 recites “configured to create splits”. However this step is recited in narrative format. “Configured to create” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the applicant should positively recite each step and then the structure that performs each step.
Claim 1, Line 13 recites “configured to abut against splits and sequentially bend”. However this step is recited in narrative format. “Configured to abut…and bend” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the applicant should positively recite each step and then the structure that performs each step.
Claim 1, Line 14 recites “the split caliber”. However, the claim previously recites the possibility of both ‘plural split calibers’ or a single ‘split caliber’. It is unclear if this limitation is further meant to define this as being a single split caliber. It is noted the claims do later refer back to the split calibers as being either plural or singular. For examination purposes, the examiner will interpret this limitation as “the one or plural split calibers”.
Claim 1, Line 15 recites “the last stage”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will interpret this limitation as “a last stage”. 
Claim 1, Lines 16-17 recite “configured to abut…and restrain”. However this step is recited in narrative format. “Configured to abut…and restrain” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the applicant should positively recite each step and then the structure that performs each step.
Claim 1, Lines 18-19 recite “rolling and shaping is performed”. However this step is recited in narrative format. “Rolling and shaping is performed” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the applicant should positively recite each step and then the structure that performs each step.
Claim 1, Lines 22-23 recites “when the split rolling and shaping…are performed”. However, it is unclear if this is referring to a step of rolling and shaping by the split rollers because no steps have been positively recited as being performed by the split calibers. As mentioned above, the applicant should positively recite each step and then recite the structure of each step.
Claim 1, Lines 22-23 recite “when…and the bending rolling and shaping are performed”. However, it is unclear if this is referring to a step of rolling and shaping by 
Claim 1, Line 23 recites “the restraint”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if this is referring to the restraining rate performed by the split calibers or if it is referring to a separate restraint.
Claim 1, Line 23 recites “the caliber”. There is insufficient antecedent basis for this limitation in the claim. Which caliber is this referring to? The one or plural split calibers? One of the bending calibers? It appears this caliber is intended to refer to the split caliber provided with the caliber side surfaces.
Claim 2, Lines 3 and 4 each recite “the rolling and shaping”. However it is unclear if this is referring to the rolling and shaping step performed by the overall rolling mill as recited in claim 1. Or does this only refer to the rolling and shaping performed by the split caliber with side surfaces. In other words, claim 2 is reciting a cumulative reduction being measured at an end point (split caliber with side surfaces), but it is unclear where the starting point is in order to measure the cumulative reduction rate.
Claim 2, Line 3 recites “a cumulative reduction rate”. However, the metes and bounds of cumulative reduction rate are unclear. According to the specification, the cumulative reduction rate is measured at the slab tip part. But, given a lack of special definition in the specification, the examiner suggests bringing in more language to define this.
Claim 4, Line 3 recites “light reduction is performed”. However this step is recited in narrative format. “Is performed” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the applicant should positively recite each step and then the structure that performs each step.
Claim 5, Line 3 recites “configured to perform flat shaping”. However this step is recited in narrative format. “Configured to perform” is not a positive recitation of a step. The claims are directed towards a method, but it appears the applicant is reciting the structure and then what each structural element is configured to do. Instead the applicant should positively recite each step and then the structure that performs each step.
Claim 5, Line 4 recites “the plural split calibers”. However, the claims previously recite the possibility of both ‘plural split calibers’ or a single ‘split caliber’. It is unclear if this limitation is further meant to define this as being plural split calibers. For examination purposes, the examiner will interpret this limitation as “the one or plural split calibers”.
Claim 5, Line 8 recites “the divided part”. However, claim 1 previously refers to multiple divided parts. Therefore it is unclear if this is intended to refer to just a single divided part or if this is intending to refer to the multiple divided parts. For examination purposes, the examiner will interpret this limitation as “the divided parts”.
Claim 6, Lines 3-4 recite “a raw material…is used”. However, it is unclear where and when this raw material is used. Are these the measurements of the material before entering the rolling mill? If so, the applicant needs to positively recite when the step of supplying the raw material is done. It is further noted, the applicant should keep the naming of the material consistent to avoid further 112(b) issues. Having a raw material and a material to be rolled may cause indefiniteness.
Claim 6, Lines 4-5 recites “the flange half width…before being subjected to the rolling and shaping in the flat shaping caliber”. However, although the flange half width is set forth as a value before the flat shaping caliber, it is not clear at which step this value is measured before the flat shaping caliber. Is it measured after the bending calibers, the split caliber/calibers or the grooving caliber? 
Note, no prior art rejection is being applied to claims 2 and 6. However, if the 112(b) rejections are overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP-2017121655A) in view of Kleinwaechter et al (hereinafter “Klein”) (DE-3144082A1).
Regarding Claim 1, Yamashita discloses a method for producing H-shaped steel (¶1), the method comprising: a rough rolling step (3), an intermediate rolling step (5) and a finish rolling step (8) (¶12, Lines 1-3), wherein: a rolling mill that performs the rough rolling step (3) is engraved with plural calibers (K1, K2a, K3, K4) configured to roll and shape a material (A); the plural calibers include: a grooving caliber (K1) configured to perform grooving vertically with respect to end parts in a width direction of the material (Fig 2); one split caliber (K2a) (Fig 7) formed with projections (35, 36) configured to create splits (38, 39) vertically with respect to the end parts in the width direction of the material (A) after being grooved to form divided parts (80) on the end 
While Yamashita shows a restraining in the split caliber (K2a), Yamashita is silent regarding flange tip thickness and does not disclose rolling and shaping is performed under a condition where a caliber restraining rate B represented by the following equation (1) becomes 0.7 or more and less than 1.0, B=t/t0 … (1), where t indicates a flange tip thickness when the split rolling and shaping, and the bending rolling and shaping are performed under the restraint in the caliber, and t0 indicates a thickness of a slab end surface corresponding to a thickness of a flange tip formed by the grooving caliber.
However, in the same field of endeavor, Klein teaches a similar initial grooving caliber (Fig 3) creating an initial flange tip thickness (P) and a split caliber (Fig 5) that follows the grooving caliber (Fig 3), where rolling in the split caliber (Fig 5) results in a reduction of flange tip thickness of 5-15% from the original flange tip thickness (P) in the grooving caliber (Fig 3) (Lines 98-99) for the purpose of reducing risk of buckling in the web (Lines 237-243). It is noted that the reduction percentage of the flange tip thickness (P) being between 5-15% is equal to the applicant’s restraining rate B because 0.85-0.95 falls within the claimed range of 0.7-1.0.

Regarding Claim 3, Yamashita further discloses a tip angle of the projections (35, 36) formed on the split caliber (K2a) (Fig 7) is 25° or more and 40° or less (¶31, Lines 9-11).
Regarding Claim 4, Yamashita further discloses in the split caliber (K2a) (Fig 7) and the plural bending calibers (K3-K4), light reduction is performed in a state where end surfaces of the material are in contact with caliber surfaces facing the end surfaces in shaping of at least one pass or more (Figs 4, 5 and 7 show the described light reduction where the end surfaces are in contact with inner caliber surfaces that face the end surfaces).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and Klein as applied to claim 1 above, and further in view of Miura et al (hereinafter “Miura”) (JP- 2003170202A).
Regarding Claim 5, Yamashita further discloses the plural calibers include a flat shaping caliber (Not shown) configured to perform flat shaping and rolling on the material (A) after passing through the split caliber (K2a) (Fig 7) and the plural bending calibers (K3-K4) (¶25, Lines 5-11).

However, in the same field of endeavor, Miura teaches of a rolling mill (Fig 1) having a bending caliber (G3) prior to a flat shaping caliber (G4) where rolling and shaping in the flat shaping caliber (G4) is performed under a condition where a ratio between the flange thickness (C3) and the flange width (B3) after the bending caliber (G3) is 0.6 corresponding to divided parts (Lines 138-139) for the purpose of the flat shaping caliber being able to roll the web at a larger reduction rate than the flange reduction rate (Lines 139-141). It is noted that the ratio of flange thickness (C3) to flange width (B3) being 0.6 equates to the applicant’s ratio of flange half width to flange thickness being 1.30 or more. Because Miura teaches the ratio of flange half width (1/2xB3) to flange thickness (C3) is 3.33 which is greater than 1.30.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the shape of the bending calibers of Yamashita to be able to produce a 0.6 ratio of flange thickness to flange width, as taught by Miura, in order to allow the flat shaping caliber to roll the web at a larger reduction rate than the flange reduction rate (Miura: Lines 139-141).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725